Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-8 are rejected under 35 U.S.C. 103 (a) as being obvious over Weinzierl et al. in view of Sikuljak et al. (US 20180139960) in view of Sikuljak et al. (20180049435).
Weinzierl discloses a liquid agricultural formulation (a sprayable Voliam Xpress insecticide composition in water; abstract; page 25, column 2, third paragraph) comprising (a) an active ingredient selected from the group consisting of flubendiamide, chlorantraniliprole (an insecticide Voliam Xpress comprising chlorantraniliprole and iambda-cyhalothrin; page 25, column 2, third paragraph), cyantraniliproleand tetraniliprole and (b) a carriersystem (the water; page 25, column 2, third paragraph).
As per claim 2, Weinzierl discloses the formulation of claim 1, and Weinzierl further discloses the formulation further comprising a plant protecting agent selected from the group consisting of: insecticides; pesticides (Iambda-cyhalothrin; page 25, column 2, third paragraph); fungicides; herbicides; fertilizers; and combinations thereof. Weinzierl further discloses wherein the plant protecting agent is a pyrethroid insecticide selected from the group consisting of: acrinathrin; allethrin; bifenthrin; cyfluthrin; iambda-cyhalothrin (Iambda-cyhalothrin; page 25, column 2, third paragraph); cypermethrin; alpha-cypermethrin; betacypermethrin; zeta-cypermethrin; deltamethrin; esfenvalerate; etofenprox; fenpropathrin; fenvalerate; flucythrinate; tau-fluvalinate; permethrin; silafluofen; gamma -cyhalothrin; and tralomethrin. Weinzierl discloses a method for inducing mortality in at least 60 percent of larvae in a location where inhibition is desired comprising the step of applying an effective amount of a formulation (a method and a Voliam Xpress insecticide composition used for reducing the number of corn earworm 
Applicant’s arguments and remarks have been noted.  Applicant’s arguments regarding the prior art not being valid as reference have been repeatedly addressed in the prior Office action.  Applicant relies on 
The transitional phrase "consisting essentially of limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. in re Herz, 537 F,2d 549, 551 -52, 190 USPQ 461,463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants' specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics ). "A ‘consisting essentially of claim occupies a middle ground between closed claims that are written in a ‘consisting of format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351,1353-54 (Fed. Cir. 1998). See also Atlas Powder v. EJ, duPontde Nemours & 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617